PEE CURIAM.
Appeal dismissed on court’s own motion for want of jurisdiction since no constitutional issue is presented in this appeal from conviction for violation of a city ordinance. ORS 221.360. See, City of Portland v. Trumbull Asphalt, 2 Or App 1, 463 P2d 606, Sup Ct review denied (1970); City of Salem v. Kimball, 5 Or App 49, 482 P2d 191 (1971).
In situations like this city attorneys would he well advised to file motions to dismiss, as we previously suggested in footnote 1 in City of Salem v. Kimball, supra.
Appeal dismissed.